Citation Nr: 9910058	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-45 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which continued the 30 percent 
evaluation for the veteran's PTSD that had been assigned, 
effective from January 1995, in a previous April 1996 rating 
action.  This case was subsequently transferred to the 
Cleveland, Ohio VARO.  In an April 1997 rating action, the 
Cleveland VARO increased this evaluation to 50 percent, 
effective January 1995.  As the 50 percent disability 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD renders him demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted for 
situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Upon reviewing the veteran's recent medical records, the 
Board finds that the degree of industrial and social 
impairment resulting from his PTSD exceeds that which is 
contemplated by the assigned 50 percent evaluation.  An 
October 1996 VA psychological examination report contains a 
current Global Assessment of Functioning (GAF) score of 45.  
The report of a November 1996 VA psychiatric examination 
reflects that the veteran recently had a job when he lived in 
New Jersey; however, this report contains no indication of 
current employment, and a GAF score of 45 was assigned.  In 
an August 1997 statement, a VA psychiatrist indicated that 
the veteran "is not able to work due to his increased 
symptoms and his severe PTSD."  The report of an August 1998 
VA examination reflects that the veteran was not employed at 
that time.  A GAF score of 40 was assigned, and the examiner 
noted that the veteran had "increased severe impairment of 
his social and industrial adaptability."  The report of the 
veteran's most recent VA hospitalization, from October to 
December of 1998, indicates that the veteran had experienced 
a "dramatic worsening" of his PTSD symptoms, and a GAF 
score of 45 was assigned.  This report also indicates that 
the veteran was found not to be "able and capable of seeking 
and maintaining gainful employment."  Additionally, the 
Board observes that, during his January 1999 VA video 
conference hearing, the veteran testified that he had not 
worked for almost three years.

In reviewing this evidence, the Board observes that, under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 40, as noted in the veteran's most recent 
VA examination report, represents some impairment in reality 
testing or communication, or major impairment in such areas 
as work, school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  The assignment of this score thus 
supports the finding that the veteran is unable to obtain or 
retain gainful employment, and this finding is further 
supported by the August 1997 statement by a VA doctor who 
found the veteran unemployable as a result of PTSD and the 
veteran's most recent VA hospitalization report.  The Board 
also observes that the veteran's examiners, in rendering 
their assessments of his social and industrial impairment, 
have not clearly distinguished his psychiatric symptomatology 
from that which might be secondary to his noted history of 
substance abuse.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

In view of this, the Board finds that the recent evidence of 
record establishes that the veteran's PTSD renders him 
demonstrably unable to obtain or retain employment.  See 38 
U.S.C.A. § 5107(b) (West 1991).  As such, the criteria for a 
100 percent evaluation under the prior version of Diagnostic 
Code 9411 have been met.  See Johnson v. Brown, 7 Vet. App. 
at 98.

ORDER

Entitlement to a 100 percent evaluation for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

